CALLAHAN, Circuit Judge,
dissenting:
As it is founded on benevolent motives, the novel path constructed by the majority opinion in this case is reminiscent of the cliche, “The road to hell is paved with good intentions.” We not only build that pro*741verbial highway but advance our vehicle far along it by assuming the role of settlement-conference judges, rather than accepting our position as appellate judges, and by disregarding controlling authorities that serve as traffic signals commanding us to stop. In sum, because the lane down which the majority travels finds no support in binding Idaho law, and actually detours around it, I respectfully dissent.
Short settled a personal injury claim stemming from a car accident in 1984. Her structured settlement provided that she would receive certain periodic payments beginning in 1986 and continuing until 2045. In 1998, Short entered a purchase agreement with Singer, wherein she expressly waived an anti-assignment provision in her settlement agreement and assigned three of her settlement payments to Singer in exchange for $35,900. Just months after the first settlement payment was due to be assigned to Singer, Short filed a declaratory-relief action seeking to void the purchase agreement on the basis of the anti-assignment clause in the settlement agreement.
Faced with competing motions for summary judgment, the district court was initially inclined to void the purchase agreement. However, when Short insisted upon retaining the money that she received from Singer, regardless of whether the agreement was void, the district court rightly reversed course. Concluding that the doctrine of quasi-estoppel barred Short from enforcing the anti-assignment clause, the district court ordered her to honor the purchase agreement. Our task is to determine whether the district court erred in this judgment.
Although the parties never pointed to such an alley, and the district court never contemplated as much, the majority opinion labors to cobble a new avenue of escape for Short by holding that she did not have the power to assign the payments to Singer. Nowhere on the map of Idaho law can support for this route be traced. This explains why the majority opinion must trek to distant jurisdictions to rely upon Liberty Life Assurance Co. of Boston v. Stone Street Capital, Inc., 93 F.Supp.2d 630 (D.Md.2000), analyzing Maryland law, and Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435 (3d Cir.1999), construing New Jersey law. To the extent that these authorities are even persuasive, they are not controlling — whereas we are bound by Idaho law.
As properly noted in the majority opinion, Idaho employs the doctrine of quasiestoppel to keep “a party from reaping an unconscionable advantage, or from imposing an unconscionable disadvantage upon another, by changing positions.” Garner v. Bartschi, 139 Idaho 430, 80 P.3d 1031, 1038 (Idaho 2003). The majority also accurately observes that this doctrine, as applied in Idaho, precludes a party from changing a position if that party has accepted some benefit derived from adopting that position. C & G, Inc. v. Canyon Highway Dist. No. 4, 139 Idaho 140, 75 P.3d 194, 199 (Idaho 2003). Nonetheless, the majority opinion incorrectly surmises that allowing Short to change positions and assert the anti-assignment clause would only be unconscionable if she were permitted to keep the $35,900 that Singer paid her.
This notion suspends reality by implicitly acknowledging that it would be unconscionable to allow Short to keep the money that Singer paid her, but then making a U-turn by saying that Short’s inability to repay the $35,900 is of no consequence to the ultimate judgment. The majority’s view also overlooks the fact that Singer sacrificed any interest or return it might have earned on the sum paid to Short in 1998, which could have been invested elsewhere. Likewise, the majority opinion fails to account for the attorney fees in*742curred by Singer in defending against Short’s lawsuit, and in trying to recoup the $35,900, if not to realize the benefit of the bargain.
When all is said and done, the majority seems to recognize that it is bound by the long-standing requirement in Idaho law that “the rules of equity must be so applied as to serve the public interest and the public policy of the state.” Good v. Good, 79 Idaho 119, 311 P.2d 756, 762 (Idaho 1957). What the majority ignores, however, is the fact that the public interest and the public policy of Idaho are not served by purporting to require Short to return the $35,900 while allowing her, in reality, to keep it, and simultaneously permitting her to avoid her contractual obligation to assign three settlement payments to Singer. Therefore, I would affirm the district court, and I dissent from the majority’s opinion.